Citation Nr: 1446171	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  14-12 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for colon cancer and its residuals, to include hair loss, lack of sleep, loss of smell, and nausea. 

2.  Entitlement to service connection for dental disability for compensation purposes, to include as secondary to colon cancer.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Riley, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1955 to August 1977.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Colon cancer and its claimed residuals of  hair loss, lack of sleep, loss of smell, and nausea were not manifested within one year from the Veteran's discharge from service and are not the result of a disease or injury in service, to include chemical exposure.

2.  The Veteran's dental conditions are due to the effects of chemotherapy; his missing teeth are not due to loss of substance of body of the maxilla or mandible.


CONCLUSIONS OF LAW

1.  Colon cancer and its residuals, to include hair loss, lack of sleep, loss of smell, and nausea, were not incurred in or aggravated by active service, nor may their incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for a dental disability for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310, 3.381, 4.150.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Colon Cancer and its Residuals

The Veteran contends that service connection is warranted for colon cancer and its residuals as they were incurred due to active duty service, specifically, his exposure to contaminated drinking water and other hazardous materials while serving at Camp Lejeune, North Carolina.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as malignant tumors, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

The record establishes the first element of service connection, a current disability.  In May 1991, the Veteran's stool tested positive for blood and an abdominal CT showed a mass suspicious for neoplasm.  A colonoscopy confirmed a polypoid fungating mass and the Veteran was diagnosed with adenocarcinoma of the large bowel based on a biopsy.  A left colon resection was performed on May 30, 1991.  Thereafter, the Veteran began a long course of chemotherapy and intermittently complained of symptoms of nausea and diarrhea.  Follow-up examinations were negative for evidence of cancer recurrence until 2000, when a colonoscopy showed two large colon polyps.  Biopsies of the polyps could not rule out cancer and a right colon resection was performed in May 2000.  An April 2013 VA examination verified the above history and noted no recurrence of the Veteran's colon cancer.  In March 2013, the Veteran reported in a statement to VA that he experienced hair loss, insomnia, loss of the sense of smell, and nausea while undergoing chemotherapy in the early 1990s.  This medical and lay evidence is sufficient to demonstrate a history of colon cancer and residuals. 

The Board also finds that an in-service injury is established.  Service records are negative for treatment or findings related to cancer or conditions associated with chemical exposure; however, personnel records confirm the Veteran served on active duty at Camp Lejeune for several years during military service.  Treatise evidence contained in the record confirms the drinking water at Camp Lejeune was contaminated with several industrial solvents from the 1950s to the 1980s.  The Veteran was therefore present during the period of contamination.  The second element of service connection-an in-service injury in the form of chemical exposure-is therefore demonstrated.  

The Board must now determine whether the record establishes a link between the Veteran's colon cancer and its residuals and any chemical exposure during active duty service.  Service records do not indicate such a link; as noted above, treatment records do not document any complaints or treatment related to colon cancer.  Furthermore, there is no medical evidence of a malignant tumor within a year from the Veteran's discharge from active duty service to allow for service connection on a presumptive basis.  See 38 C.F.R. § 3.307, 3.309.  In fact, the earliest post-service evidence of cancer dates from 1991, more than 15 years after separation, when the Veteran was diagnosed with adenocarcimoa of the colon and underwent his first colon resection.  The absence of any clinical evidence for years after service weighs the evidence against a finding that the Veteran's cancer was present in service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The weight of the other competent evidence is also against a finding of service connection.  In support of his claim, the Veteran submitted copies of newspaper articles discussing the contaminated drinking water at Camp Lejeune and a link between the solvents in the water (including benzene) and cancer in residents of the base.   In order to establish service connection by means of such treatise (textbook or article) evidence it must "not simply provide speculative generic statements not relevant to the veteran's claim."  See Wallin v. West, 11 Vet. App. 509 514 (1998).  Instead, standing alone, the evidence must discuss generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  

The Board finds that the articles submitted by the Veteran do not have the requisite "degree of certainty" required by Wallin and Sacks, supra.   Rather than discussing a specific scientific relationship between chemical exposure and colon cancer, the newspaper articles note in broad terms that cancer in some veterans (including one incident of colon cancer) has been associated with the contaminants at Camp Lejeune.  The articles also discuss the Marine Corps' alleged downplaying of the contamination.  The newspaper articles contain no evidence specific to the Veteran and merely serve to support his contentions that he was exposed to the contaminated drinking water.  As discussed above, the Board has already determined that an in-service injury is established by the record.  The treatise evidence provided by the Veteran does not contain the necessary degree of certainty to support his contentions regarding a link between his colon cancer and chemical exposure at Camp Lejeune, and the Board finds it is of decreased probative value. 

The Veteran has not submitted any medical opinions in support of his claim; in fact, the only medical opinion of record, that of the April 2013 VA examiner, weighs against the claim.  In an April 2013 report, the VA examiner opined that the Veteran's colon cancer was less likely as not related to contamination of the ground water at Camp Lejeune.  This opinion was based on a complete review of the Veteran's claims file and medical records, several scientific studies examining the risk of selected cancers due to exposure to chemicals in drinking water, and a June 2009 report from the National Academy of Sciences ' National Research Council (NRC) entitled, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects."  The VA examiner noted that there was insufficient and inadequate evidence to support a relationship between the industrial solvents used at Camp Lejeune and colon cancer.  Some of the studies reviewed by the examiner actually indicate a lower than expected incidence of new cases of colon cancer in subjects exposed for over a decade to the solvents.  Thus, even though the Veteran was stationed at Camp Lejeune for many years, the amount of his exposure is not associated with an increased risk of colon cancer.  In sum, the April 2013 VA examiner's medical opinion was based on an accurate presentation of the relevant facts and a thorough review of the claims file and relevant scientific studies.  It is therefore entitled to significant probative value and weighs heavily against the Veteran's claim for service connection.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The Board has also considered the statements of the Veteran connecting his colon cancer, treatment side effects, and residuals to chemical exposure during service.  He essentially argues that exposure to chemical solvents and other hazardous materials at Camp Lejeune is his only risk factor for colon cancer and must be the cause of his condition.  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but finds that his opinion as to the cause of his cancer simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  As a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  His lay statements, and the newspaper articles submitted in support of his claim, are clearly outweighed by the competent medical evidence of record, including the opinion of the April 2013 VA examiner.  

Service connection is also possible for certain chronic disabilities, such as malignant tumors, under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran has not reported a history of continuous symptoms since military service.  Treatment records document the Veteran's first complaints of symptoms related to colon cancer in approximately February 1991, more than 15 years after service, when he initially presented with left lower quadrant tenderness and constipation.  He has not reported experiencing continuous symptoms of colon cancer since service in any statements to VA and service connection under 38 C.F.R. § 3.303(b) is not warranted. 

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's colon cancer was many years after his discharge from active duty.  The weight of the competent medical evidence is also clearly against a link between the Veteran's colon cancer, treatment side effects and residuals, and his chemical exposure at Camp Lejeune.  The Board has considered the Veteran's statements, but finds they are outweighed by the competent medical evidence of record.  Therefore, the evidence is against a nexus between the Veteran's colon cancer and active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Service Connection Dental Condition

The Veteran also contends that service connection for compensation purposes is warranted for a dental condition incurred secondary to colon cancer and chemotherapy treatment.  As discussed above, the Board has determined that service connection is not warranted for the Veteran's colon cancer.  Thus, service connection is also not possible for any disabilities incurred secondary to the underlying cancer.  38 C.F.R. § 3.310.

With respect to whether service connection is warranted as directly due to service, the Board notes that service connection for a dental disorder for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2013), such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth to merit compensation, bone loss through trauma or disease such as osteomyelitis must be shown for purposes of compensability; the loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913, at Note.

Service treatment records do not document any dental disorders and the Veteran has not alleged any dental abnormalities during service.  Post-service records of treatment from the Veteran's dentist show the removal and replacement of several teeth, chronic periodontitis, and osseous surgery associated with the Veteran's chemotherapy treatments for cancer.  The record does not indicate that the loss and damage to the Veteran's teeth and gums was result of loss of substance of the body of the maxilla or mandible or in any way related to active duty service.  In view of the foregoing, the Board finds that the Veteran does not have dental disorder that is eligible for service connection for compensation purposes and the claim for direct service connection must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a May 2012 and a February 2013 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the May 2012 and February 2013 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the Veteran's dental claim, the law precludes service connection for the claimed disability for compensation purposes, and the Board is not authorized to grant the benefit.  The duties to a claimant specified in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, are not applicable when the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and private medical records.  The Veteran has not reported receiving any treatment at a VA facility.  Additionally, the Veteran was provided a proper VA medical opinion in April 2013 in response to his claims.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for colon cancer and its residuals, to include hair loss, lack of sleep, loss of smell, and nausea, is denied. 

Entitlement to service connection for dental disability for compensation purposes, to include as secondary to colon cancer, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


